Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160037098 A1) in view of Song et al. (US 20120012869 A1). 
Claims 2-6, 8-12, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Song et al. in view of  Nishimura et al. (WO2013/027391) and Edwards et al (Appl. Phys. Lett. 70, 1706 (1997)).


    PNG
    media_image1.png
    344
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    360
    media_image2.png
    Greyscale


Regarding claim 1, Lee et al. disclose an imaging device comprising 
a photoelectric conversion unit in which a first electrode 260, a photoelectric conversion layer 280, and a second electrode 290 are stacked, 
wherein an inorganic oxide semiconductor material layer 270 is formed between the first electrode and the photoelectric conversion layer, and 

Lee et al. discloses the inorganic oxide semiconductor material layer may be a ITO, IGZO, etc.… which are known transparent ohmic contact layers (ITO) for making electrical contact to semiconductor photoelectric layers.  Lee et all is merely silent upon specifically selecting a IGTO which is known as a functional equivalent for the purpose.  For support see Nishimura et al. which teaches the specifically claimed materials further including IGTO and IGTO as functional equivalents for forming semiconductor materials for forming semiconductor layers as claimed (see also Edwards discussed below teaching IGTO and IGZO materials).
	
	Nishimura et al. further teaches the IGTO material for the purpose can have the atomic ratios as claimed.

Nishimura et al. teaches the same Ga3-xIn5-xSn2O16 material (IGTO) for the purpose of forming transparent conductive films and semiconductive layers.  
	Nishimura et al. however further provides the expressions similar to as claimed for representing optimized layers of IGTO.  The expressions disclosed throughout Nishimura et al provides overlapping ranges meeting the claimed expressions.

	Plugging in various possible values of a, b, c and d, a may equal .4, b=.3, c=.2 and d would be required to be .1. (note: even though Nishimura is silent upon the ratio d, it is understood O is present as it is a oxide material requiring O.).  These values would satisfy the claimed expressions of claim 1.  Examiner’s calculations are provided below.

    PNG
    media_image3.png
    683
    1355
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    890
    1745
    media_image4.png
    Greyscale

As calculated from the values as found for example in the Abstract the values satisfy the claimed conditions.

	Additionally regarding the selection of IGTO,  as disclosed in Edwards et al. the claimed material is known and used for improvements over ITO as it may have improved optical and conductive properties in imaging devices such as claimed.  Further as shown in Nishimura the material is known to be formed having the claimed expression constraints for the purpose of forming conductive and semiconductor layers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a IGTO such as the IGTO disclosed in Edwards and/or Nishimura since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Additionally, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratios  through routine experimentation and optimization to obtain optimal or desired device performance because the ratios are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results other than adjusting the conductivity and optical properties and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	
Regarding claims 8-9, Lee in view of Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, wherein a LUMO value E1 of a material forming a portion of the photoelectric conversion layer located in a vicinity of the inorganic oxide semiconductor material layer (Lee et al. - ¶[0080] and figure 5, discloses a feature in which the energy level of the inorganic-oxide-semiconductor layer (270) is further away from 0 eV than the energy level of the photoelectric­conversion layer (280) is, said photoelectric-conversion layer being near the inorganic-oxide-semiconductor layer.).

	The further limitations of of a LUMO value E2 of a material forming the inorganic oxide semiconductor material layer satisfy the following expression: E2−E1≥0.1 eV and/or E2−E1>0.1 eV do not further provide any further structural clarity.  The prior art describes the same semiconductor materials for both the photoelectric conversion layer and IGTO layer.  As such one would expect the similar results/capabilities.

Regarding claim 10, Lee in view of Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, wherein a carrier mobility of a material forming the inorganic oxide semiconductor material layer is not lower than 10 cm2/V*s (Nishimura ¶82).  Further, it is noted Nishimura and Edwards teach a substantially similar if not the same material.  The material is expected to have substantially similar if not the same properties.).

Regarding claims 11, Lee in view of Song et al. Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, wherein the inorganic oxide semiconductor material layer is amorphous (Nishimura ¶55 – IGTO is known to be amorphous).  

Regarding claims 12, Lee in view of Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, wherein the inorganic oxide semiconductor material layer has a thickness of 1×10.sup.−8 m to 1.5×10.sup.−7 m (Lee et al. ¶77 – ohmic contact layers are formed at thicknesses in this range. I.e. 20nm).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 14, Lee in view of Nishumara et al. in view of Edwards et al. teach the stacked imaging device comprising at least one imaging device according to claim 1 (Lee et. al. ¶64 figure 2-5) wherein the at least one imaging device comprises;
a photoelectric conversion unit in which a first electrode 260, a photoelectric conversion layer 280, and a second electrode 290 are stacked, 
wherein an inorganic oxide semiconductor material layer 270 is formed between the first electrode and the photoelectric conversion layer, and 

Lee et al. discloses the inorganic oxide semiconductor material layer may be a ITO, IGZO, etc.… which are known transparent ohmic contact layers (ITO) for making electrical contact to semiconductor photoelectric layers.  Lee et all is merely silent upon specifically selecting a IGTO which is known as a functional equivalent for the purpose.  For support see Nishimura et al. which teaches the specifically claimed materials further including IGTO and IGTO as functional equivalents for forming semiconductor materials for forming semiconductor layers as claimed (see also Edwards discussed below teaching IGTO and IGZO materials).
	
	Nishimura et al. further teaches the IGTO material for the purpose can have the atomic ratios as claimed.

Nishimura et al. teaches the same Ga3-xIn5-xSn2O16 material (IGTO) for the purpose of forming transparent conductive films and semiconductive layers.  
	Nishimura et al. however further provides the expressions similar to as claimed for representing optimized layers of IGTO.  The expressions disclosed throughout Nishimura et al provides overlapping ranges meeting the claimed expressions.

	Plugging in various possible values of a, b, c and d, a may equal .4, b=.3, c=.2 and d would be required to be .1. (note: even though Nishimura is silent upon the ratio d, it is understood O is present as it is a oxide material requiring O.).  These values would satisfy the claimed expressions of claim 1.  Examiner’s calculations are provided below.

    PNG
    media_image3.png
    683
    1355
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    890
    1745
    media_image4.png
    Greyscale

As calculated from the values as found for example in the Abstract the values satisfy the claimed conditions.

	Additionally regarding the selection of IGTO,  as disclosed in Edwards et al. the claimed material is known and used for improvements over ITO as it may have improved optical and conductive properties in imaging devices such as claimed.  Further as shown in Nishimura the material is known to be formed having the claimed expression constraints for the purpose of forming conductive and semiconductor layers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a IGTO such as the IGTO disclosed in Edwards and/or Nishimura since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Additionally, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratios  through routine experimentation and optimization to obtain optimal or desired device performance because the ratios are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results other than adjusting the conductivity and optical properties and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	 


Regarding claims 15, Lee in view of Song et al. in view of Nishumara et al. in view of Edwards et al. teach the solid-state imaging apparatus comprising a plurality of imaging devices according to claim 1 (Lee et. al. ¶64 figure 2-5) wherein the at least one imaging device comprises;
a photoelectric conversion unit in which a first electrode 260, a photoelectric conversion layer 280, and a second electrode 290 are stacked, 
wherein an inorganic oxide semiconductor material layer 270 is formed between the first electrode and the photoelectric conversion layer, and 

Lee et al. discloses the inorganic oxide semiconductor material layer may be a ITO, IGZO, etc.… which are known transparent ohmic contact layers (ITO) for making electrical contact to semiconductor photoelectric layers.  Lee et all is merely silent upon specifically selecting a IGTO which is known as a functional equivalent for the purpose.  For support see Nishimura et al. which teaches the specifically claimed materials further including IGTO and IGTO as functional equivalents for forming semiconductor materials for forming semiconductor layers as claimed (see also Edwards discussed below teaching IGTO and IGZO materials).
	
	Nishimura et al. further teaches the IGTO material for the purpose can have the atomic ratios as claimed.

Nishimura et al. teaches the same Ga3-xIn5-xSn2O16 material (IGTO) for the purpose of forming transparent conductive films and semiconductive layers.  
	Nishimura et al. however further provides the expressions similar to as claimed for representing optimized layers of IGTO.  The expressions disclosed throughout Nishimura et al provides overlapping ranges meeting the claimed expressions.

	Plugging in various possible values of a, b, c and d, a may equal .4, b=.3, c=.2 and d would be required to be .1. (note: even though Nishimura is silent upon the ratio d, it is understood O is present as it is a oxide material requiring O.).  These values would satisfy the claimed expressions of claim 1.  Examiner’s calculations are provided below.

    PNG
    media_image3.png
    683
    1355
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    890
    1745
    media_image4.png
    Greyscale

As calculated from the values as found for example in the Abstract the values satisfy the claimed conditions.

	Additionally regarding the selection of IGTO,  as disclosed in Edwards et al. the claimed material is known and used for improvements over ITO as it may have improved optical and conductive properties in imaging devices such as claimed.  Further as shown in Nishimura the material is known to be formed having the claimed expression constraints for the purpose of forming conductive and semiconductor layers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a IGTO such as the IGTO disclosed in Edwards and/or Nishimura since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Additionally, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratios  through routine experimentation and optimization to obtain optimal or desired device performance because the ratios are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results other than adjusting the conductivity and optical properties and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	 





Regarding claim 16, Lee in view of Nishumara et al. in view of Edwards et al. teach the solid-state imaging apparatus comprising a plurality of stacked imaging devices according to claim 14 (Lee et. al. ¶64 figure 2-5)

Regarding claims 20-21, Lee in view of Nishumara et al. in view of Edwards et al. teach the device of claims 14 and/or 15 wherein a carrier mobility of a material forming the inorganic oxide semiconductor material layer is not lower than 10 cm2/V*s (Nishimura ¶82).  Further, it is noted Nishimura and Edwards teach a substantially similar if not the same material.  The material is expected to have substantially similar if not the same properties.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of  Nishimura et al. (WO2013/027391) and Edwards et al  in view of Sony (WO 2017/029877).


Regarding claim 13, Lee in view of Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, however may be silent upon surface roughness of layers.  It is understood in the art that layers will have a finite amount of surface roughness and also known to tuned for optimization.  
Analogous art Sony paragraphs [0051]-[0056] and [0092] and figure lB discloses a feature in which an interface of a layer (31) provided beneath a photoelectric-conversion layer (20) is made to have a surface roughness Ra of at most 1 nm and an RMS roughness Rq of at most 2 nm.  “[B]y setting the surface roughness Ra of the first electrode to 1 nm or less, the characteristics of the light emitting / receiving layer formed thereon can be made uniform and the manufacturing yield of electronic devices can be improved.”  A person skilled in the art could apply said feature to the invention disclosed by document 1 as appropriate to achieve the benefits as taught in Sony.	
As such, the device of Lee as modified with the IGTO material will be expected to further comprise wherein light enters from the second electrode, and a surface roughness Ra of the inorganic oxide semiconductor material layer at an interface between the photoelectric conversion layer and the inorganic oxide semiconductor material layer is not greater than 1.5 nm, and a value of a root-mean-square roughness Rq of the inorganic oxide semiconductor material layer is not greater than 2.5 nm.

    PNG
    media_image1.png
    344
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    360
    media_image2.png
    Greyscale




Regarding claim 22, Lee in view of Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, wherein the photoelectric conversion unit further includes an insulating layer 245, and a charge storage electrode 240 that is disposed at a distance d1 from the first electrode 260 and faces the inorganic oxide semiconductor material layer 270  via the insulating layer 240 (Lee fig. 4).

    PNG
    media_image5.png
    458
    1185
    media_image5.png
    Greyscale



Regarding claim 24, Lee in view of Nishumara et al. in view of Edwards et al. teach the stacked imaging device according to claim 14, wherein the photoelectric conversion unit further includes an insulating layer 245, and a charge storage electrode 240 that is disposed at a distance d1 from the first electrode 260 and faces the inorganic oxide semiconductor material layer 270  via the insulating layer 240 (Lee fig. 4).


Regarding claim 26, Lee in view of Nishumara et al. in view of Edwards et al. teach the stacked imaging device according to claim 14, wherein the inorganic oxide semiconductor material layer of the at least one imaging device is amorphous (Nishimura ¶55 – IGTO is known to be amorphous).  


Regarding claim 27, Lee in view of Nishumara et al. in view of Edwards et al. teach the solid-state imaging apparatus according to claim 15, wherein the photoelectric conversion unit further includes an insulating layer 245, and a charge storage electrode 240 that is disposed at a distance d1 from the first electrode 260 and faces the inorganic oxide semiconductor material layer 270  via the insulating layer 240 (Lee fig. 4).


Regarding claim 29, Lee in view of Nishumara et al. in view of Edwards et al. teach the solid-state imaging apparatus according to claim 15, wherein the inorganic oxide semiconductor material layer of each of the plurality of imaging devices is amorphous (Nishimura ¶55 – IGTO is known to be amorphous).  

Claims 23, 25, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of  Nishimura et al. and Edwards et al  in view of Sony in view of Xie et al. (US 20140096817 A1)

Regarding claims, 23, 25 and 28, Lee et al. in view of  Nishimura et al. and Edwards et al  in view of Sony teach  stacked imaging device according to claims 1, 14 and 15, however are silent upon wherein a carrier concentration of the inorganic oxide semiconductor material of the at least one imaging device is lower than 1x10^16/cm3.  Lee and Edwards discuss carrier concentration and mobility however do not disclose specific values.  
Xie et al. discloses a analogous IGTO photo electric conversion layer for use in photo electric conversion cells similar to as disclosed and claimed.  Xie teaches this IGTO layer for the purpose of a photoelectric conversion layer is known to be optimizable between 1.times.10^12/cm^.3 and 5.times.10^20/cm^3.  (Xie et al. ¶18)

It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the carrier concentration  through routine experimentation and optimization to obtain optimal or desired device performance because the carrier concentration  is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



12/6/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822